Case: 11-15184    Date Filed: 12/17/2012   Page: 1 of 5

                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                      _____________________________

                               No. 11-15184
                           Non-Argument Calendar
                      _____________________________

                  D. C. Docket No. 6:11-cr-00105-JA-DAB-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

     versus

CASSANDRA NAVARRO,

                                                             Defendant-Appellant.

               _________________________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
               _________________________________________

                               (December 17, 2012)


Before JORDAN, ANDERSON, and EDMONDSON, Circuit Judges.


PER CURIAM:
              Case: 11-15184     Date Filed: 12/17/2012   Page: 2 of 5

      Cassandra Navarro appeals her total 34-month sentence imposed after

pleading guilty to (1) conspiring to commit access device fraud, 18 U.S.C. §§

1029(a)(2), (b)(2), and 371; (2) using and trafficking of unauthorized access

devices, 18 U.S.C. § 1029(a)(2); and (3) possessing 15 or more unauthorized

access devices, 18 U.S.C. § 1029(a)(3). On appeal, Navarro argues that her

sentence was both procedurally and substantively unreasonable because the

district court disproportionately focused on one of the 18 U.S.C. § 3553(a) factors

-- the need to avoid unwarranted sentencing disparities -- to the exclusion of other

relevant factors. No reversible error has been shown; we affirm.

      We review a final sentence for procedural and substantive reasonableness.

United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). A sentence

might be procedurally unreasonable if the district court fails to explain adequately

the chosen sentence. Id. We evaluate the substantive reasonableness of a sentence

under a deferential abuse-of-discretion standard. Gall v. United States, 552 U.S.

38, 51, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007). The party challenging the

reasonableness of the sentence bears the burden of establishing that the sentence is




                                         2
                Case: 11-15184       Date Filed: 12/17/2012      Page: 3 of 5

unreasonable in the light of both the record and the section 3553(a) factors.

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).*

       “The weight to be accorded any given [section] 3553(a) factor is a matter

committed to the sound discretion of the district court.” United States v. Williams,

526 F.3d 1312, 1322 (11th Cir. 2008) (quotations and alteration omitted). We will

not reverse unless we are “left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the [section]

3553(a) factors.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en

banc), cert. denied, 131 S.Ct. 1813 (2011). For example, we have written that the

district court used an unreasonable approach to sentencing when it focused single-

mindedly on one factor to the detriment of all other factors. United States v.

Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006) (a sentence of five hours’

imprisonment unreasonable when the district court focused only on the goal of

restitution).

       Navarro says her sentence is too long. Navarro, however, has not shown

that her 34-month sentence -- which was below the applicable guideline range of


   *
     Under section 3553(a), a district court should consider the nature and circumstances of the
offense, the history and characteristics of the defendant, the need for the sentence to provide
adequate deterrence, respect for the law, and protection of the public, policy statements of the
Sentencing Commission, provision for the medical and educational needs of the defendant, and the
need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).

                                               3
              Case: 11-15184      Date Filed: 12/17/2012   Page: 4 of 5

37 to 46 months -- was procedurally or substantively unreasonable. See Talley,

431 F.3d at 788 (noting that “ordinarily we would expect a sentence within the

Guidelines range to be reasonable”: not too long).

      At sentencing, the district court asked Navarro to comment on the

proportionality of responsibility between Navarro and her two co-conspirators.

And the sentencing court made these observations:

      You know, when there are many defendants in the same case and the
      circumstances of each vary not just among the defendants based on
      their involvement in the offense but also on their own history and
      characteristics, it’s impossible to come up with a scientific way of
      making sure that the sentences are proportional or that we avoid what
      we call unwarranted disparity.

      I work very hard trying to do that. When these defendants appear
      before me, I’ve got a chart. I know where every one is situated.


      In addition to considering the need to avoid unwarranted sentencing

disparity, the district court also expressly acknowledged that it had considered

Navarro’s arguments in favor of a probationary sentence: her lack of criminal

history, her age, her limited role in the conspiracy, and her responsibilities as a

single mother to a young son. The court further discussed the section 3553(a)

factors, including the seriousness of the offense, promoting respect for the law,

and ensuring just punishment and adequate deterrence to criminal conduct. The



                                           4
               Case: 11-15184     Date Filed: 12/17/2012    Page: 5 of 5

court then concluded that a sentence below the applicable guideline range was

appropriate based on the amount of loss, the extent of Navarro’s involvement in

the conspiracy, and the sentences imposed on Navarro’s co-conspirators. As a

result, the record does not indicate that the district court unjustifiably relied on a

single factor, such as a comparison to another defendant, in sentencing Navarro.

See Irey, 612 F.3d at 1190.

      In sum, we cannot say that the total 34-month below-range sentence failed

to reflect the purposes of sentencing or that the district court committed “a clear

error of judgment in weighing the [section] 3553(a) factors by arriving at a

sentence that lies outside the range of reasonable sentences dictated by the facts of

the case.” See United States v. Pugh, 515 F.3d 1179, 1203 (11th Cir. 2008)

(quotation and citation omitted).

      AFFIRMED.




                                           5